NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ASPEX EYEVVEAR, INC. AND CONTOUR OPTIK,
INC., ‘
Plain,tiffs-Appellees,
V.
ALTAIR EYEW'EAR, INC.,
Defen,dan,t-Appellant.
2012-1137 `
Appea1 from the United States DiStrict C0urt for the
DiStrict of MassachuSetts in case n0. 10-CV-12202, Judge
William G. Y0ung.
ASPEX EYEWEAR, INC. AND CONTOUR OPTIK,
INC.,
Plaintiffs-Appellants,
V.
ALTAIR EYEWEAR, INC.,
Defendcmt-Appellee.
2012-1102

ASPEX EYEWEAR V. ALTAIR EYEWEAR 2
Appeal from the United States District Court for the
District of Massachusetts in case no. 10-CV-12202, Judge
WilliaIn G. Young.
ON MOTION
ORDER
Altair EyeWear, Inc. moves without opposition to dis-
miss cross appeal n0. 2012-1137.
Upon consideration thereof
IT ls ORDERED THAT: `
(1) The motion to dismiss 2012-1137 iseg1'anted. The
revised official caption in 2012-1102 is reflected ab0Ve.
(2) Each side shall bear its own costs in 2012-1137.
FoR THE CoURT
APR 1 8 2012 /s/ Jan H0rbaly
Date J an Horbaly
Clerk
cc: Michael A. Nicodema, Esq.
Tracy Zurzol0 Quinn, Esq.
s21
Issued As A Mandate (as to 2012-1137 only): APR 1 8 
F|LED
U.S. C{.`IUHT 0F APPEALS FDR
THE FEDERAL C|RCUlT
APR 18'ZU12
JAN HURBALY
[`.LEBK